DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 1, 2022. Claims 1 and 8 are amended.
The applicant contends that the cited prior art fails to address the feature of an annular wall formed within the conductive member that tapers so as to increase in diameter towards the plate (p. 6). 
In response, the examiner notes that Kosakai contemplates an embodiment in which the width (W1) of the plate-facing surface is “1.2 times the radial width” of the insulation sealing member (50) [0083]. Necessarily, this would generate an air-filled gap which serves as a dielectric. Further, Kosakai interposes an adhesive (49) between the insulation pipe (40) and conductive member (3) (Fig. 2). This insulator may be an “organic resin showing durability with respect to plasma” [0070]. Collectively, then, the air-filled gap and adhesive disposed between the insulation pipe and conductive member function to insulate the latter from the plasma flowing through the screw hole, thereby satisfying the same objective intended by the applicant’s tapered annular wall. The examiner acknowledges that Kosakai appears to show a squared wall, rather than the claimed tapered configuration, but understands these two archetypes as equivalent means by which to achieve the same result of insulating a conductive member from plasma by availing dielectric materials, whereby the selection of either alternative is obvious over the other. Further, it should be noted that these two archetypes differ only in their configuration, whereby a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Lastly, regarding Hou, the tertiary reference is cited simply to evidence that the technique of widening the upper portion of the annular shaft of a lift-pin bushing has been previously established in the art. To help clarify the Office’s orientation with regard to the deliverances of Kosakai, the examiner has drafted a second set of rejections reliant upon this reference alone vis-à-vis the tapered annular wall.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “insulating sealing member” of claims 1-2 and 4;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The insulating sealing member (40) is being interpreted as an O-ring in accordance with paragraph [0020] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al., US 2019/0019714, in view of Drage et al., US 4,790,258.
Claims 1-2, 4, 6: Kosakai teaches a wafer susceptor, comprising (Fig. 2):
A plate (2) made of ceramic and capable of attracting a wafer [0045];
A conductive member (3) attached to a surface of the plate opposite that on which the wafer is placed [0056];
A through-hole (30) penetrating through the plate (2) and conductive member (3) [0062];
A stopper surface (234a) formed in the conductive member in intersecting relation to a central axis of the through-hole ([0109], Fig. 6);
An insulation pipe (240) having a contact surface (242a) contacting the stopper surface (Fig. 6);
An O-ring (50), i.e., “insulation sealing member,” fitted over an annular projection (243), i.e., “sealing-member support portion,” provided on a plate-facing surface (241a) of the insulation pipe [0065, 0110];
Wherein the O-ring (50) is arranged between the plate-facing surface (241a) and the plate (2); 
Wherein, with the contact surface (242a) of the insulation pipe (240) coming into contact with the stopper surface (234a) of the conductive member (3), the insulation pipe is prevented from further advancing into the through-hole (Fig. 6);
Wherein a fore end surface (241b) of the annular projection (243), i.e., “sealing-member support portion,” is positioned so as to not contact the plate (2) [0088];
Wherein the O-ring (50), i.e., “sealing member,” is pressed between the plate-facing surface (241a) and the plate (2) [0088]. 
Kosakai does not teach a screw hole formed in a “conductive-member penetrating portion of the through-hole,” as claim 1 requires. Rather, the primary reference avails screws (246) to secure the insulation pipe (240) at a flange part (242). Alternative techniques of affixment are known, however, as Drage evidences. Figure 2 depicts a though-hole (22) formed within a susceptor (21) to accommodate the vertical translation of a lift pin (23). Like Kosakai, Drage integrates an insulation pipe within the through-hole, yet the secondary reference additionally threads the pipe’s outer diameter and the through-hole’s inner diameter to enable said pipe to be screwed into the through-hole (2, 14-24). It would have been obvious to configure Kosakai’s through-hole as a screw hole to achieve the predictable result of securing the insulation pipe to the conductive member.
Lastly, Kosakai does not disclose an annular wall of increasing diameter, but the examiner notes that the reference contemplates an embodiment in which the width (W1) of the plate-facing surface is “1.2 times the radial width” of the insulation sealing member (50) [0083]. Necessarily, this would generate an air-filled gap which serves as a dielectric. Further, Kosakai interposes an adhesive (49) between the insulation pipe (40) and conductive member (3) (Fig. 2). This insulator may be an “organic resin showing durability with respect to plasma” [0070]. Collectively, then, the air-filled gap and adhesive disposed between the insulation pipe and conductive member function to insulate the latter from the plasma flowing through the screw hole, thereby satisfying the same objective intended by the applicant’s tapered annular wall. The examiner acknowledges that Kosakai appears to show a squared wall, rather than the claimed tapered configuration, but understands these two archetypes as equivalent means by which to achieve the same result of insulating a conductive member from plasma by availing dielectric materials, whereby the selection of either alternative is obvious over the other. Further, it should be noted that these two archetypes differ only in their configuration, whereby a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 3: As delineated by Figure 6, Kosakai provides an extended portion (242a) positioned externally of the conductive member (3).  
Claim 5: As motivated by the teachings of Drage, the outer diameter of Kosakai’s insulation pipe (40) is to be threaded so it can be secured by screwing it into the threaded through-hole. Necessarily, threading the insulation pipe forms notches within its outer surface that receive corresponding projections extending from the through-hole’s inner surface. If the diameter of the screw hole were to be measured from the edge of these projections, it would be less than the width of the space accommodating the O-ring, whose dimension remains unchanged by the combination with Drage.
Claim 7: Kosakai provides an adhesive (49) at the site of the screw hole [0075].
Claim 8: Drage provides a tapered surface formed within the conductive member and about the insulation sealing member, whereby a clearance exists between the sealing member and the tapered wall (Fig. 2). So long as the taper provides a clearance for the sealing member, its direction is a matter which can be resolved by one of ordinary skill – a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
According to a Second Grounds of Rejection:
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al., US 2019/0019714, in view of Drage et al., US 4,790,258, and Hou et al., US 2013/0101241.
Claims 1-2, 4, 6: Kosakai teaches a wafer susceptor, comprising (Fig. 2):
A plate (2) made of ceramic and capable of attracting a wafer [0045];
A conductive member (3) attached to a surface of the plate opposite that on which the wafer is placed [0056];
A through-hole (30) penetrating through the plate (2) and conductive member (3) [0062];
A stopper surface (234a) formed in the conductive member in intersecting relation to a central axis of the through-hole ([0109], Fig. 6);
An insulation pipe (240) having a contact surface (242a) contacting the stopper surface (Fig. 6);
An O-ring (50), i.e., “insulation sealing member,” fitted over an annular projection (243), i.e., “sealing-member support portion,” provided on a plate-facing surface (241a) of the insulation pipe [0065, 0110];
Wherein the O-ring (50) is arranged between the plate-facing surface (241a) and the plate (2); 
Wherein, with the contact surface (242a) of the insulation pipe (240) coming into contact with the stopper surface (234a) of the conductive member (3), the insulation pipe is prevented from further advancing into the through-hole (Fig. 6);
Wherein a fore end surface (241b) of the annular projection (243), i.e., “sealing-member support portion,” is positioned so as to not contact the plate (2) [0088];
Wherein the O-ring (50), i.e., “sealing member,” is pressed between the plate-facing surface (241a) and the plate (2) [0088]. 
Kosakai does not teach a screw hole formed in a “conductive-member penetrating portion of the through-hole,” as claim 1 requires. Rather, the primary reference avails screws (246) to secure the insulation pipe (240) at a flange part (242). Alternative techniques of affixment are known, however, as Drage evidences. Figure 2 depicts a though-hole (22) formed within a susceptor (21) to accommodate the vertical translation of a lift pin (23). Like Kosakai, Drage integrates an insulation pipe within the through-hole, yet the secondary reference additionally threads the pipe’s outer diameter and the through-hole’s inner diameter to enable said pipe to be screwed into the through-hole (2, 14-24). It would have been obvious to configure Kosakai’s through-hole as a screw hole to achieve the predictable result of securing the insulation pipe to the conductive member.
Further, Kosakai identifies the width (W1) of the plate-facing surface (241a) of the sealing-member support portion as a result-effective variable, whose lateral extent may range from 0.8 to 1.2 times the width of the insulating seal member (50) ([0083]; Fig. 1). In other words, given the outer limit of W1 being 1.2 times the width of the insulating sealing member (50), there would already exist an “open space” between said insulating sealing member and the conductive member.
Lastly, Kosakai does not disclose an annular wall of increasing diameter. In supplementation, Hou describes a bushing assembly (200) which facilitates the passage of a lift pin (120) (Figs. 2A-B). As shown, the bushing’s tubular body comprises multiple sections of differing diameters: a first diameter (204) constituting the central portion of an insulation pipe (210) widens at an upper portion to a second diameter (206), whereby an annular sealing member (212) circumscribes this intersection [0026]. The examiner understands this widening as being analogous to the claimed result of the upward taper at the top surface of the applicant’s insulation pipe. Although the increase is step-wise in the case of Hou, rather than gradual, this is a distinction which can be resolved by the application of ordinary skill, as a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966). It would have been obvious to the skilled artisan to increase the diameter of the conductive member at the upper termination of the insulation pipe to better accommodate the sealing member – as previously noted, Kosakai’s width portion (W1) of the plate-facing surface is variable.
Claim 3: As delineated by Figure 6, Kosakai provides an extended portion (242a) positioned externally of the conductive member (3).  
Claim 5: As motivated by the teachings of Drage, the outer diameter of Kosakai’s insulation pipe (40) is to be threaded so it can be secured by screwing it into the threaded through-hole. Necessarily, threading the insulation pipe forms notches within its outer surface that receive corresponding projections extending from the through-hole’s inner surface. If the diameter of the screw hole were to be measured from the edge of these projections, it would be less than the width of the space accommodating the O-ring, whose dimension remains unchanged by the combination with Drage.
Claim 7: Kosakai provides an adhesive (49) at the site of the screw hole [0075].
Claim 8: Drage provides a tapered surface formed within the conductive member and about the insulation sealing member, whereby a clearance exists between the sealing member and the tapered wall (Fig. 2). So long as the taper provides a clearance for the sealing member, its direction is a matter which can be resolved by one of ordinary skill – a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716